Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Douglass, J.), imposed November 30, 1992.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
We have, however, examined the defendant’s contention that his sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, O’Brien, Ritter and Santucci, JJ., concur.